UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

JAMES POWELL,

                                      Plaintiff,
       vs.                                                           1:18-CV-1166
                                                                      (MAD/CFH)
SARATOGA COUNTY,

                                      Defendant.

____________________________________________

APPEARANCES:                                         OF COUNSEL:

JAMES POWELL
43516
Saratoga County Jail
6010 County Farm Road
Ballston Spa, New York 12020
Plaintiff pro se

Mae A. D'Agostino, U.S. District Judge:

                                             ORDER

       Plaintiff James Powell, acting pro se, commenced this action by filing a "Civil Rights

Complaint Pursuant To 42 U.S.C. § 1983." See Dkt. No. 1. Plaintiff also filed a motion for leave

to proceed in forma pauperis.1 See Dkt. No. 6. Plaintiff's motion was ultimately granted. See

Dkt. No. 9 at 10.

       In his complaint, Plaintiff alleges that on May 10, 2018, he was arrested in Saratoga

County. See Dkt. No. 1 at 2 & 3. On May 24, 2018, "it was brought to the [town] court's

attention that" Plaintiff was a "fugitive from justice" and Arkansas was demanding Plaintiff be


       1
        Plaintiff originally filed this motion on the date he filed his complaint. See Dkt. No. 2.
The Court denied Plaintiff's first motion because his in forma pauperis application was
incomplete. See Dkt. No. 5. Plaintiff then filed a subsequent motion for leave to proceed in
forma pauperis. See Dkt. No. 6.
extradited. See id. at 2. Plaintiff filed a motion with the town court requesting extradition. See

id. at 3. The motion was denied and Plaintiff was remanded. See id. Plaintiff now requests "to

be sent home to [his] demanding State (Arkansas) And a monitary [sic] reward of $80,000."

        In a December 3, 2018 Report-Recommendation and Order, Magistrate Judge Christian F.

Hummel found that the complaint failed to state a claim on which relief may be granted and

recommended the complaint be dismissed without prejudice. See Dkt. No. 9 at 6 & 10; see also

28 U.S.C. § 1915(e)(2)(B) (stating that the district courts may sua sponte dismiss a complaint

made in forma pauperis if it fails to state a claim for relief). Neither party has filed objections to

Magistrate Judge Hummel's recommendation. See FED. R. CIV. P. 72(b)(2).2

        Section 1915(e)(2)(B) directs that, when a plaintiff seeks to proceed in forma pauperis,

"(2) . . . the court shall dismiss the case at any time if the court determines that – . . . (B) the

action . . . (i) is frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or

(iii) seeks monetary relief against a defendant who is immune from such relief." 28 U.S.C. §

1915(e)(2)(B). "[I]n a pro se case, the court must view the submissions by a more lenient

standard than that accorded to 'formal pleadings drafted by lawyers.'" Govan v. Campbell, 289 F.

Supp. 2d 289, 295 (N.D.N.Y. 2003) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)). The

Second Circuit has held that the court is obligated to "make reasonable allowances to protect pro

se litigants" from inadvertently forfeiting legal rights merely because they lack a legal education.

Id. (quoting Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)).



        2
         Although neither party objected to the Report-Recommendation and Order, in a letter
received on March 15, 2019, Plaintiff claims that he is unable to litigate this matter because on
February 11, 2019, all of his legal material and other personal belongings were disposed of by the
staff members at the Saratoga Correctional Facility. See Dkt. No. 11. As such, he seeks
assistance in proceeding with this matter. See id. Because the Court is permitting Plaintiff an
opportunity to amend his complaint, Plaintiff's letter request is denied without prejudice.
                                                    2
       Similarly, 28 U.S.C. § 1915A(b) directs a court to review any "complaint in a civil action

in which a prisoner seeks redress from a governmental entity or officer or employee of a

governmental entity," and to "identify cognizable claims or dismiss the complaint, or any portion

of the complaint, if the complaint . . . is frivolous, malicious, or fails to state a claim upon which

relief may be granted; or . . . seeks monetary relief from a defendant who is immune from such

relief." 28 U.S.C. § 1915A(b).

       When reviewing a complaint under section 1915(e), the court may also look to the Federal

Rules of Civil Procedure. Rule 8 of the Federal Rules of Civil Procedure provides that a pleading

that sets forth a claim for relief shall contain "a short and plain statement of the claim showing

that the pleader is entitled to relief[.]" Fed. R. Civ. Proc. 8(a)(2). The purpose of Rule 8 "'is to

give fair notice of the claim being asserted so as to permit the adverse party the opportunity to file

a responsive answer [and] prepare an adequate defense.'" Hudson v. Artuz, No. 95 CIV. 4768,

1998 WL 832708, *1 (S.D.N.Y. Nov. 30, 1998) (quoting Powell v. Marine Midland Bank, 162

F.R.D. 15, 16 (N.D.N.Y. 1995) (quoting Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977)))

(other citation omitted).

       A court should not dismiss a complaint if the plaintiff has stated "enough facts to state a

claim to relief that is plausible on its face." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007). "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although the court should construe the factual

allegations in the light most favorable to the plaintiff, "the tenet that a court must accept as true

all of the allegations contained in a complaint is inapplicable to legal conclusions." Id.

"Threadbare recitals of the elements of a cause of action, supported by mere conclusory

                                                   3
statements, do not suffice." Id. (citing Twombly, 550 U.S. at 555, 127 S. Ct. 1955). Thus, "where

the well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged – but it has not 'show[n]' – 'that the pleader is entitled to

relief.'" Id. at 1950 (quoting Fed. R. Civ. Proc. 8(a)(2)). A complaint filed by a pro se litigant

should not be dismissed without granting leave to amend at least once "when a liberal reading of

the complaint gives any indication that a valid claim might be stated." Branum v. Clark, 927 F.2d

698, 704-05 (2d Cir. 1991).

        When a party files specific objections to a magistrate judge's report-recommendation, the

district court makes a "de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made." 28 U.S.C. § 636(b)(1). However,

when a party declines to file objections or files "[g]eneral or conclusory objections or objections

which merely recite the same arguments [presented] to the magistrate judge," the court reviews

those recommendations for clear error. O'Diah v. Mawhir, No. 9:08-CV-322, 2011 WL 933846,

*1 (N.D.N.Y. Mar. 16, 2011) (citations and footnote omitted); see also McAllan v. Von Essen 517

F. Supp. 2d 672, 679 (S.D.N.Y. 2007). After the appropriate review, "the court may accept, reject

or modify, in whole or in part, the findings or recommendations made by the magistrate [judge]."

28 U.S.C. § 636(b)(1).

        A litigant's failure to file objections to a magistrate judge's report and recommendation,

even when that litigant is proceeding pro se, waives any challenge to the report on appeal. See

Cephas v. Nash, 328 F.3d 98, 107 (2d Cir. 2003) (holding that, "[a]s a rule, a party's failure to

object to any purported error or omission in a magistrate judge's report waives further judicial

review of the point") (citation omitted). A pro se litigant must be given notice of this rule; notice

is sufficient if it informs the litigant that the failure to timely object will result in the waiver of

                                                     4
further judicial review and cites pertinent statutory and civil rules authority. See Frank v.

Johnson, 968 F.2d 298, 299 (2d Cir. 1992); Small v. Sec'y of Health and Human Servs., 892 F.2d

15, 16 (2d Cir. 1989) (holding that a pro se party's failure to object to a report and

recommendation does not waive his right to appellate review unless the report explicitly states

that failure to object will preclude appellate review and specifically cites 28 U.S.C. § 636(b)(1)

and Rules 72, 6(a), and former 6(e) of the Federal Rules of Civil Procedure).

       In the present matter, the Court finds that Magistrate Judge Hummel correctly determined

that the Court should dismiss Plaintiff's complaint without prejudice. Plaintiff's complaint

appears to ask this Court to review a state court's decision. Such an action, however, is barred by

the Rooker-Feldman doctrine. See Kaminski v. Comm'r of Oneida Cty. Dep't of Soc. Servs., 804

F. Supp. 2d 100, 105-06 (N.D.N.Y. 2011) (quoting Hoblock v. Albany Cty. Bd. of Elections, 422

F.3d 77, 85 (2d Cir. 2005)).

       Moreover, as Magistrate Judge Hummel correctly determined, Plaintiff does not have

standing to force his extradition because 18 U.S.C. § 3182 does not provide for a private right of

action. See Johnson v. Buie, 312 F. Supp. 1349, 1350-51 (W.D. Mo. 1970). Similarly,

Magistrate Judge Hummel also correctly determined that, insofar as Plaintiff claims that he is

entitled to relief under N.Y. Crim. Proc. Law § 570.02, that statute does not appear to permit

individuals to enforce an extradition.

       Accordingly, the Court hereby

       ORDERS that Magistrate Judge Hummel's Report-Recommendation and Order is

ADOPTED in its entirety for the reasons stated herein; and the Court further

       ORDERS Plaintiff's Complaint is DISMISSED without prejudice; and the Court further



                                                   5
       ORDERS that any amended complaint must be filed within thirty (30) days of the filing

of this Order; and the Court further

       ORDERS that should Plaintiff file such amended complaint, the Clerk of the Court shall

return this case to Magistrate Judge Hummel for further review; and the Court further

       ORDERS that, if Plaintiff fails to file an amended complaint within thirty (30) days of the

filing of this Order, the Clerk of the Court shall enter judgment in Defendant's favor and close this

case without further order from the Court; and the Court further

       ORDERS that Plaintiff's letter request (Dkt. No. 11) is DENIED without prejudice; and

the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Order on all parties in

accordance with the Local Rules.

IT IS SO ORDERED.

Dated: March 19, 2019
       Albany, New York




                                                  6
